Citation Nr: 1007722	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy, to include as secondary to a service-connected 
disability.

2.  Entitlement to a temporary total evaluation based on 
convalescence.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, J.H., M.H., and H.H.

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to July 
1996.

This matter is on appeal from an April 2007 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) denying the Veteran's claim for 
entitlement to service connection for residuals of a 
hysterectomy and a total evaluation based on convalescence.  
She submitted a Notice of Disagreement (NOD) to this decision 
in June 2007 and perfected her appeal in January 2008.

The Board notes that the Veteran did not file a timely 
Substantive Appeal.  However, inasmuch as the RO has taken 
actions to indicate to the Veteran that the aforementioned 
issue was on appeal, and took no steps to close the appeal, 
the requirement that there be a timely Substantive Appeal is 
deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam order).

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's residuals of a hysterectomy are the result 
of active duty service, or are the result of a service-
connected disability.
2.  The Veteran is not shown to have a service-connected 
disability that has required hospital treatment, in a VA 
facility or approved private facility, for a period in excess 
of 21 days.

3.  The Veteran is not shown to have a service-connected 
disability that has required a period of convalescence 
following treatment.


CONCLUSIONS OF LAW

1.  Residuals of a hysterectomy are not attributable to 
active military service and are not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2009).

2.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.29 (2009).

3.  The criteria for the assignment of a temporary total 
rating based on need for a period of convalescence following 
hospital treatment due to service-connected disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C.A. § 5103(a).  Compliance with the first Pelegrini 
II element requires notice of these five elements.  See Id.

Prior to initial adjudication of the Veteran claims, a letter 
dated in February 2007 fully satisfied the duty to notify 
provisions for the first three elements.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.

The June 2005 letter did not provide notice of the elements 
of degree of disability; and effective date.  See Dingess, 19 
Vet. App. at 490.  However, adequate notice of these elements 
was sent in a June 2009 letter.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Further, she submitted her 
own private treatment records in support of her claim.

Additionally, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.

Here, the record indicates that the Veteran participated in a 
VA examination in March 2007, the results of which have been 
included in the claims file for review.  The examination 
involved review of the Veteran's history, a thorough 
examination and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examination 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id. 

The evidence indicates that, in October 1994, the Veteran was 
diagnosed with pelvic adhesive disease and underwent surgery 
to repair this disorder soon thereafter.  Treating physicians 
at that time also observed residuals of "old" pelvic 
inflammatory disease (PID).  



After leaving active duty, the Veteran underwent surgery 
twice in 1997 for two separate ectopic pregnancies in the 
right fallopian tube, a recognized complication of PID, the 
second of which resulted in the fallopian tube's removal.  
[The Board notes that the Veteran was service-connected for 
this disorder in March 2005.]

Next, in February 2001, the Veteran sought treatment for 
complaints of heavy uterine bleeding during the previous 
months.  However, these symptoms did not occur in the record 
again until December 2006, where she again complained of 
prolonged vaginal bleeding and pelvic pain.  At that time, a 
subsequent examination indicated the presence of a uterine 
polyp, which resulted in the elective surgical removal of the 
polyp and hysterectomy, to include removal of the right 
ovary.  

Service Connection on a Secondary Basis

The Veteran now asserts that the residuals of her 
hysterectomy are attributable to her service-connected 
disability and should, accordingly, also be service 
connected.  However, the weight of the evidence does not 
support service connection on a secondary basis.  

On this matter, the Board places significant probative value 
on the Veteran's March 2007 VA examination undertaken 
specifically to address this issue.  There, after 
interviewing the Veteran and understanding her history, as 
well as conducting a physical examination, the examiner 
opined that the Veteran's hysterectomy and ovary removal was 
less than likely a complication of PID.  Rather, the examiner 
believed that the hysterectomy was performed because of the 
uterine polyp was bleeding and had no relation to PID.  

In assigning high probative value to this report, the Board 
notes that the examiner obtained a reported history from the 
Veteran and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that she misstated any 
relevant fact.
In addition to the March 2007 VA examination, the Veteran has 
submitted medical literature discussing the effects of PID.  
However, this literature does not conflict with the VA 
examiner's opinion.  Specifically, while the literature lists 
scarring of the fallopian tubes and ectopic pregnancies as 
potential complications of PID, it does not list uterine 
polyps or the need for a hysterectomy as potential 
complications. 

Therefore, as the Board finds the VA opinion to be of great 
probative value, it concludes that the competent evidence 
weighs against the finding that the Veteran's hysterectomy 
and subsequent residuals are attributable to her service-
connected disability.

Service Connection on a Direct Basis

Having concluded that entitlement to service connection for 
the claim on appeal has not been established as secondary to 
a service-connected disability, the Board will next review 
entitlement on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994),

The service treatment records indicate the presence of an 
abnormal pap smear in April 1994, and extensive pelvic 
adhesive disease, as well as PID, was observed in October 
1994.  As was noted above, the Veteran underwent corrective 
surgery for this disorder that same month.  However, the 
service treatment records did not indicate the presence of 
uterine polyps at that time.  

Next, the post-service treatment records do not indicate the 
presence of complications that may be related to uterine 
polyps until February 2001, where she complained of heavy 
uterine bleeding.  As this is approximately five years after 
she left active duty, the competent evidence does not reflect 
continuity of symptomatology.

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, supra. 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept a Veteran's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

	Although the Veteran primarily asserts that her disorder is 
attributable to her service-connected disability, any 
assertion that it would be related to active duty, while 
competent, would nonetheless not be credible.  Specifically, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1996) and initial reported symptoms 
related to a low back disorder in approximately 2001 
(approximately a five-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
her statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's residuals of her hysterectomy to active duty.  
Specifically, there is no competent evidence of record 
causally relating the Veteran's hysterectomy and related 
symptomatology to active service.  Of note, no medical care 
provider has established such a relationship.  Thus, the 
requirements necessary to establish a medical nexus for 
service connection for residuals of a hysterectomy not been 
met.  Accordingly, the Board finds that a grant of direct 
service connection for this disorder is not warranted.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between her currently-
diagnosed disorder and active duty service or her service 
connected disability.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to her 
through her senses, disorders of the reproductive system are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to her 
statements.  See Cartright, 2 Vet. App. at 25.  
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

III.  Temporary Total Evaluation Based on Convalescence

Initially, the Board notes that service connection has not 
been effectuated for the claimed residuals of a hysterectomy.

A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  See 38 C.F.R. § 4.29 (2009).

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30 
(2009).

In this case, a temporary total evaluation cannot be granted 
because the Veteran has not been awarded service connection 
for the claimed disability.  In the absence of a service-
connected disability, temporary total evaluations are not 
warranted and the appeal in this regard is denied.  See 38 
C.F.R. §§ 4.29, 4.30 (2009).



ORDER

Service connection for residuals of a hysterectomy, to 
include as secondary to a service-connected disability, is 
denied.  

Entitlement to a temporary total disability evaluation for 
hospital treatment pursuant to 38 C.F.R. § 4.29 is denied.

Entitlement to a temporary total disability evaluation for 
convalescence pursuant to 38 C.F.R. § 4.30 is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


